                      UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OHIO
                            EASTERN DIVISION


Joseph Q. Reeder,
                                Case No. 2:19-cv-105
      Petitioner,
                                Judge Michael H. Watson
      V.
                                Magistrate Judge Chelsey M. Vascura
Warden, Ohio State
Penitentiary,

      Respondent.

                              OPiNION AND ORDER

      On April 22, 2019, the Magistrate Judge issued a Report and

Recommendation ("R&R) recommending that Respondent's motion to dismiss be

granted and that the Petition for a writ of habeas corpus pursuant to 28 U.S.C.

§ 2254 be dismissed. EOF No. 8. Although the parties were advised of the right

to file objections to the R&R, and of the consequences of failing to do so, no

objections have been filed.

      The R&R, EOF No. 8, is ADOPTED and AFFIRMED. Respondent's

motion to dismiss, EOF No. 7, is GRANTED. This action is hereby DISMISSED.

      Petitioner has waived his right to appeal by failing to file objections.

Therefore, the Court DECLINES to issue a certificate of appealability.

      IT IS SO ORDERED.



                                         ICHAEL H. WATSON, JUDGE
                                       UNITED STATES DISTRICT COURT
